As filed with the Securities and Exchange Registration No. 033-81216 Commission on February 15, 2017 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 56 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of Voya Retirement Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositor’s Telephone Number, including Area Code: (860) 580-2824 J. Neil McMurdie, Senior Counsel Voya Legal Services One Orange Way, C2N, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement. It is proposed that this filing will become effective: 60 days after filing pursuant to paragraph (a)(1) of Rule 485 X on May 1, 2017 pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group Deferred Variable and Fixed Annuity Contracts The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PART A Voya Retirement Insurance and Annuity Company Variable Annuity Account C STATE UNIVERSITY OF NEW YORK DEFINED CONTRIBUTION RETIREMENT PLANS CONTRACT PROSPECTUS – MAY 1, 2017 The Contracts. The contracts described in this prospectus are group deferred fixed and variable annuity contracts issued by Voya Retirement Insurance and Annuity Company (the “Company,” “we,” “us,” “our”). The contracts may be single purchase payment contracts or installment purchase payment contracts. They are intended to be used as funding vehicles for certain types of retirement plans, including those that qualify for beneficial tax treatment and/or to provide current income reduction under certain sections of the Internal Revenue Code of 1986, as amended (“Tax Code”). Why Reading This Prospectus Is Important. Before you participate in the contracts through a retirement plan, you should read this prospectus. It provides facts about the contracts and the available investment options. Plan sponsors (generally your employer) should read this prospectus to help determine if the contracts are appropriate for their plan. You may participate in the contracts if you are an eligible employee participating in a State University of New York (“SUNY”) or New York State Voluntary (“NYSV”) defined contribution retirement plan qualified under Sections 401(a) and 414(h) of the Tax Code (referred to herein as the “SUNY Optional Retirement Plan” or “SUNY ORP”), or the predecessor SUNY plan, which is qualified under Section 403(b) of the Tax Code (referred to herein as the “SUNY Voluntary Plan”). Keep this document for future reference. Investment Options. The contracts offer variable investment options and fixed interest options. When we establish your account(s), the contract holder, (generally the trustee of a multiple employer trust approved by the Company and as authorized by SUNY), or you instruct us to direct account dollars to any of the available options.
